Exhibit 10.5

 

June 2, 2008

 

Mr. Stephen T. Auburn
c/o Pliant Corporation
1475 Woodfield Road
Schaumburg, Illinois 60173

 

Dear Steve:

 

This letter revises and supersedes as of January 1, 2008, the severance benefit
provisions in your letter to the Company of July 19, 2005, in light of the tax
regulations under Section 409A of the Internal Revenue Code.

 

In the event that your employment is involuntarily terminated by the Company
without cause, or as the result of the occurrence of a change in control of the
Company, you will receive payment of not less than fifty-two weeks of salary
continuance (payable over the 12-month period beginning with your separation
from service)  In the event that upon your separation you are a “specified
employee” of a “public company” (as those terms are defined in those
regulations) and the total salary continuance exceeds the maximum involuntary
separation pay amount (currently $460,000) permitted by the Section 409A
regulations, the excess will be paid no earlier than the date that is six months
after your separation from service.

 

These severance benefits in lieu of amounts otherwise payable under the
Company’s applicable severance and salary continuation plan or program, and are
conditional upon your delivery, within six months of your separation from
service, of a release of any employment-related claims and customary covenants
in form and substance satisfactory to the Company.

 

If you agree that this correctly restates the terms of your severance benefit,
please sign one copy of this letter below and return the signed copy to me.

 

 

 

Pliant Corporation

 

 

 

 

By:

 /s/ Harold C. Bevis

 

 

Harold C. Bevis

 

 

President and Chief Executive Officer

 

Agreed:

 

 /s/ Stephen T. Auburn

 

Stephen T. Auburn

 

 

--------------------------------------------------------------------------------